DETAILED ACTION
This action is responsive to application filed on 01/14/2019. Claims 1-7 are pending and being considered. Claims 1 and 7 are independent. Thus, the claims 1-7 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a National Phase Patent Application of International Patent Application Number PCT/KR2017/007575, filed on July 14, 2017, which claims priority of Korean Patent Application No. 10-2016-0089201, filed July 14, 2016. The entire contents of both of which are incorporated herein by reference. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2019 was filed on or after the mailing date of the application no.16/317,647 on 01/14/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS forms 1449 filed on 01/14/2019 is attached to the instant office action.

Abstract
The abstract, filed on 01/14/2019, has been reviewed and accepted.
Drawings
The drawings (Figs. 1-21), filed on 01/14/2019, has been reviewed and accepted.

Specification
The disclosure, filed on 01/14/2019, has been reviewed and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 7, the claim is directed to “a non-transitory computer-readable recording medium having stored thereon a program, which when executed by a computer, performs the method defined in any of claims 1-6". It is not clear whether the independent claim 7 includes all limitations from the claims 1-6, or it is directed to perform the method defined in any of claims 1-6, individually/independently, from each other. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Clarification is required!

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba; Michael Christian et al. (US 2013/0247175 A1), hereinafter (Nechyba), in view of Hong; Qi He et al. (US 6,633,655 B1), hereinafter (Hong).

Regarding claim 1, Nechyba teaches a user authentication method in a user authentication device, the method comprising (Nechyba, Para. [0033], discloses ): 
capturing a face image of a user by using a camera module (Nechyba, Para. [0034], discloses that the user 30 may actively cause camera 26 of computing device 10 to capture the authentication image. For example, user 30 may face a camera lens associated with camera 26 and press a button to cause camera 26 to capture the authentication image. In another example, user 30 may tap, swipe, or otherwise interact with an area associated with capture icon 38 included in GUI 32. In still other examples, computing device 10 may automatically capture the authentication image in response to user 30 facing a camera lens associated with camera 26); 
Nechyba, Para. [0056], discloses one or more templates (hereinafter figures) calculated from image(s) captured by camera 26, and as disclosed in Para. [0055], wherein the templates may be a statistical representation of a facial appearance. For example, the templates may be calculated based on extracted various facial features such as, but not limited to, nose, eyes, mouth, nostrils, chins, forehead, eyebrows, cheekbones, and the like, including characteristics such as the position, size, and the relationship among those (facial) features); and 
approving user identity based on the plurality of figures (Nechyba, Para. [0056], discloses a facial authentication module 16 that may retrieve the facial features and/or see also Para. [0017]).  
However Nechyba, as mentioned above, teaches to calculate one or more templates from image(s) captured by camera 26, but fails to disclose to “identify a plurality of figures”, wherein Hong teaches to identify a plurality of figures based on positions of an eye, a nose, a mouth or an ear of the face image (Hong, Col. 3 (lines 16-17), discloses to capture templates (hereinafter figures) automatically using image processing and computer vison techniques, and/or see also Col. 10 (lines 60-61), discloses to determine whether any templates have been obtained, and/or see also Col. 21 (lines 38-44), ); and
Nechyba and Hong are analogous arts and are in the same field of endeavor as they both pertain and directed towards human face detection and/or recognition.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hong’ into the teachings of ‘Nechyba’, with a motivation to identify a plurality of figures based on positions of an eye, a nose, a mouth or an ear of the face image, as taught by Hong, in order to detect faces automatically and identify a person (i.e., user); Col. 3 (lines 20-21).

Regarding claim 2, Nechyba as modified by Hong teaches the user authentication method of claim 1, wherein Nechyba further teaches the capturing of the face image of the user comprises (Nechyba, Para. [0034], discloses that the user ): capturing the face image when a figure extracted from the face image of the user matches the reference figure (Nechyba, Para. [0017 and 0034], discloses that the computing device may capture an image of the user's face for authentication purposes. The computing device may calculate a template of the captured facial image and use facial recognition techniques (e.g., a facial recognition program) to compare the templates of the captured facial image to the enrolled templates associated with authorized users. If the facial recognition programs determine an acceptable level of match between the template and at least one enrolled template, the computing device authenticate the user, and grant the access request, and/or see also Para. [0076]).
However Nechyba fails to explicitly disclose but Hong further teaches displaying the face image of the user and a reference figure on a screen (Hong, Col. 2 (lines 37-39), discloses that the observer views his own image on the display 7 together with the border image which is of the required template size); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hong’ into the teachings of ‘Nechyba’, with a motivation for displaying the face image of the user and a reference figure on a screen, as taught by Hong, in order to detect faces and identify a person (i.e., user); Col. 3 (lines 20-21).

Regarding claim 4, Nechyba as modified by Hong teaches the user authentication method of claim 1, wherein Nechyba further teaches further comprising registering a reference figure, before capturing of the face image of the user, wherein the registering of the reference figure comprises: extracting a figure from the face image; and storing the extracted figure as the reference figure (Nechyba, Para. [0055], discloses that a user may interact with computing device 10 to cause computing device 10 to enter an enrollment mode, so that an authorized user may register facial features with computing device 10. During the enrollment process, input device 24 such as camera 26 may capture one or more enrollment images of the authorized user, including capturing one or more enrollment images of authorized user's face. Enrollment module 68 may calculate an enrolled face template from the enrollment image(s) and store the templates as user enrolled templates 22 in facial recognition database 18).  

Regarding claim 6, Nechyba as modified by Hong teaches the user authentication method of claim 1, wherein Nechyba as modified by Hong further teaches the approving of the user identity comprises (Nechyba, Para. [0055-0056], discloses to authenticate/authorize the user): calculating a horizontal length, a height, or a size of each of the plurality of figures; and identifying identity based on the length, height or size (Nechyba, Para. [0055], wherein the templates may be a statistical representation of a facial appearance. For example, the templates may be calculated based on extracted various facial features such as, but not limited to, nose, eyes, mouth, nostrils, chins, forehead, eyebrows, cheekbones, and the like, including characteristics such as the position, size, and the relationship among those (facial) features. The facial features extracted from the one or more images of the authorized user's face may be stored as enrolled face templates 22 in computing device 10 that may be used during a user’s facial recognition authentication process, and as further disclosed in Hong, Col. 19 (lines 10-55), discloses to calculate a height of the facial ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hong’ into the teachings of ‘Nechyba’, with a motivation to detect faces, in order to identify a person (i.e., user); Col. 3 (lines 20-21).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nechyba; Michael Christian et al. (US 2013/0247175 A1), hereinafter (Nechyba), in view of Hong; Qi He et al. (US 6,633,655 B1), hereinafter (Hong), and further in view of Masuda; Makoto et al. (US 2009/0110248 A1), hereinafter (Masuda).

Regarding claim 3, Nechyba as modified by Hong teaches the user authentication method of claim 2, wherein Nechyba further teaches Nechyba, Para. [0072], discloses to output a notification for the user (via user GUI 32), if facial feature module 14 detected a removable facial feature after facial authentication module 16 has determined the authentication template matches one or more user enrolled templates).  
However Nechyba fails to explicitly disclose but Hong teaches wherein the displaying of the face image of the user and a reference figure comprises (Hong, )
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hong’ into the teachings of ‘Nechyba’, with a motivation wherein the displaying of the face image of the user and a reference figure, as taught by Hong, in order to detect faces and identify a person (i.e., user); Col. 3 (lines 20-21).
However Nechyba as modified by Hong fails to teach but Masuda teaches wherein the displaying of the face image of the user and a reference figure comprises indicating that the figure extracted from the face image matches the reference figure, through a color of the reference figure or sound, when the figure extracted from the face image matches the reference figure (Masuda, Para. [004f], discloses that the recognition result output section 17 outputs a recognition result of the recognition section 16, that is, whether the face recognition of the user 19 has succeeded or failed from the speaker 22 and the monitor 23 by means of a sound or an image).
Nechyba, Hong and Masuda are analogous arts and are in the same field of endeavor as they all pertain and directed towards the methods and systems for face detection and/or face recognition.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Masuda’ into the teachings of ‘Nechyba’ as modified by ‘Hong’, with a motivation to provide indication through a color of the reference figure or sound, as taught by Masuda, in order to transmit the recognition result(s) to the user; Masuda, Para. [0045].

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nechyba in view of Hong, as applied above, and further in view of Goto; Yasuo (US 2012/0044335 A1), hereinafter (Goto), and Deepak Ghimire and Joonwhoan Lee (Geometric Feature-Based Facial Expression Recognition in Image Sequences Using Multi-Class AdaBoost and Support Vector Machines; Published: 14 June 2013), hereinafter (Deepak).

Regarding claim 5, Nechyba as modified by Hong teaches the user authentication method of claim 1, wherein Nechyba fails to teach but Hong further teaches the identifying of the plurality of figures comprises (Hong, Col. 3 (lines 16-17), discloses to capture templates (hereinafter figures) automatically using image processing and computer vison techniques): identifying a first figure formed by connecting the eyes and a nose of a face (Hong, Fig. 23 (at S35,S36), illustrates to detect eyes and a nose); 
identifying a second figure formed by connecting the eyes and a mouth of the face (Hong, Fig. 23 (at S60), illustrates to detect eyes and mouth, as also depicted in Fig. 24 (Col. 20 (lines 7-8), discloses the relative position of the mouth and the eyes));  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hong’ into the teachings of ‘Nechyba’, with a motivation to identify figures (i.e., first figure, second figure) based on positions of an eye, a nose, a mouth or an ear of the face image, as 
However Nechyba as modified by Hong fails to teach but Goto teaches 13identifying a third figure formed by connecting a center between the eyes and ears of the face (Goto, Fig. 18 and Para. [0195], discloses a face recognition processing part 33 of the simulator main application 33 acquires tracking points 34 such as illustrated in FIG. 18, wherein C1 tracking point depicts a center between the eyes is connected through dotted line with F4 (left ear) tracking point and F5 (right ear) tracking point); 
identifying a sixth figure formed by connecting the eyes and the ears of the face (Goto, Fig. 18 and Para. [0195], discloses a face recognition processing part 33 of the simulator main application 33 acquires tracking points 34 such as illustrated in FIG. 18. Wherein, as depicted in Fig. 18, F6 (left ear) tracking point, left eye (EL1, EL4) tracking points, right eye (ER4, ER1) tracking points and F7 (right ear) tracking point are connected through dotted line).  
Nechyba, Hong and Goto are analogous arts and are in the same field of endeavor as they all pertain and directed towards the methods and systems for face detection and/or face recognition.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Goto’ into the teachings of ‘Nechyba’ as modified by ‘Hong’, with a motivation to identify figures (such as, third and sixth figures) based on positions of an eye, a nose, a mouth or an 
However Nechyba as modified by Hong in view of Goto fails to explicitly disclose but Deepak teaches identifying a fourth figure formed by connecting points where vertical lines extending downward from the eyes meet an outline of the face (Deepak, PDF Page 11 and Figure 5 (Right-Most Image with Total Feature: 100), depicts a red line vertically connecting landmark point(s) between eyes and face outline); 
identifying a fifth figure formed by connecting points where the center between the eyes and a horizontal line of the mouth of the face meet the vertical lines of the fourth figure (Deepak, PDF Page 11 and Figure 5 (4th and 5th Right-Most Images with Total Feature: 80 and 100), depicts a red line to connect landmark point of the center between the eyes and a horizontal mouth line to meet with the vertical red line between eye(s) and facial outline); and 
Nechyba, Hong, Goto and Deepak are analogous arts and are in the same field of endeavor as they all pertain and directed towards the face detection and/or face recognition.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Deepak’ into the teachings of ‘Nechyba’ as modified by ‘Hong’ in view of ‘Goto’, with a motivation to identify figures (such as, fourth and fifth figures) based on positions of an eye, a nose, a mouth or an ear of the face image, as taught by Deepak, in order to recognize the facial image geometrically by using the facial landmarks in different ways to extract the shape nd Paragraph).

Regarding claim 7, the claim recites substantially similar subject matter as claims 1- 6. Therefore, the response set forth above with respect to the claims 1- 6 is equally applicable to the claim 7 of “a non-transitory computer-readable recording medium”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	KASAHARA; Hirokiyo et al. (US 20140140624 A1), the present invention relates to a face component extraction apparatus, a face component extraction method and a recording medium in which a program for the face component extraction method is stored.
2.	Chen; Tianlong (US 20070036398 A1), this art relates to a method and system for identifying a human being or verifying two human beings by partial component(s) of their face.
3.	Bell; Robert E. et al. (US 20100299530 A1), the present invention relates generally to user authentication systems and methods and more specifically to biometric-based user authentication systems and methods.
4.	Sasaki; Daichi et al. (US 20060188144 A1), the present invention relates to an image processing apparatus, an image processing method, and a computer program.

6.	LEE; Yu-Jin et al. (US 20140169641 A1), the present invention relates to a User Interface (UI) in a mobile device. More particularly, the present invention relates to a face recognition function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498